DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 69-89 and 93) in the reply filed on 08/07/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 69-94 are pending; claims 90-92 and 94 are withdrawn from prosecution for being drawn to non-elected subject matter. Claims 69-89 and 93 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 69-89 and 93 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. Even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”) 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
In the instant case, the specification discloses a multitude of chimeric constructs with their SEQ ID NOs (tables 5A and 5B).  However, with the exception of the compound ILM3 (SEQ ID NO: 101), none of the chimeric constructs disclosed abide by the requirements of the independent claim 1 (a polypeptide chain which comprises, in an N- to C-terminal orientation: (a) an Fc domain; and (b) an IL2 moiety comprising:
(i) an IL2-Rα domain; and (ii) an IL2 domain C-terminal to the IL2-Rα domain).
The present claims attempt to claim every polypeptide that comprises any Fc domain, any portion of an IL-2Rα (WT or with undetermined number of mutations) and any portion of IL-2 (WT or with undetermined number of mutations) as long as they are arranged in the disclosed orientation, while the specification discloses just one specie (SEQ ID NO: 101).  The number of possible mutations of any of the composing members of the chimeric polypeptide is extremely vast and compose an enormous genus.  Given this well-known fact, the skilled artisan would not have been in possession of the vast repertoire of mutations and the enormous possibilities for different combinations possible. One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 69-81, 83, and 87-88 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Winston et al. (U.S. Pub. 2021/0130430, filed 09/22/2020).
The reference disclosed ACP359 which has 95% identity with the product  having SEQ ID NO: 101 of the instant Application.
RESULT 5
BJH09542
ID   BJH09542 standard; protein; 804 AA.
XX
AC   BJH09542;
XX
DT   24-JUN-2021  (first entry)
XX
DE   Fusion protein preparing fusion polypeptide (APC359), SEQ 417.
XX
KW   ALB protein; IL12 protein; albumin; allergy; antiallergic;
KW   antibody therapy; antiinflammatory; antimicrobial-gen.; antiparasitic;
KW   autoimmune disease; cancer; chimeric protein; cytokine; cytostatic;
KW   fusion protein; graft versus host disease; heavy chain variable region;
KW   immune disorder; immunomodulator; immunosuppressive; infectious disease;
KW   inflammatory disease; interleukin-12; p40 protein; parasitic infection;
KW   prophylactic to disease; protease; protein therapy; recombinant protein;
KW   single chain antibody; therapeutic; viral infection; virucide.
XX
OS   Homo sapiens.
OS   Unidentified.
OS   Synthetic.
OS   Chimeric.
XX
CC PN   US2021130430-A1.
XX
CC PD   06-MAY-2021.
XX
CC PF   22-SEP-2020; 2020US-00028643.
XX
PR   14-MAY-2018; 2018US-0671225P.
PR   06-NOV-2018; 2018US-0756504P.
PR   06-NOV-2018; 2018US-0756507P.
PR   06-NOV-2018; 2018US-0756515P.
PR   14-MAY-2019; 2019WO-US032320.
PR   14-NOV-2019; 2019US-0935605P.
XX
CC PA   (WERE-) WEREWOLF THERAPEUTICS INC.
XX
CC PI   Salmeron-Garcia JA,  Hicklin D,  Seidel-Dugan C,  Brodkin H;
CC PI   Winston W;
XX
DR   WPI; 2021-47037L/045.
XX
CC PT   New fusion polypeptide is useful for treating e.g. cancer, viral 
CC PT   infection associated with cancer, inflammatory disease, immunological 
CC PT   disorder, autoimmune disease, infectious disease, allergic reaction, 
CC PT   parasitic reaction, and graft-versus-host disease.
XX
CC PS   Disclosure; SEQ ID NO 417; 298pp; English.
XX
CC   The present invention relates to a novel fusion polypeptide, useful for 
CC   treating cancer or viral infection associated with cancer. The fusion 
CC   polypeptide comprises human interferon (IFN) polypeptide selected from 
CC   IFN alpha (IFNa) or IFN beta (IFNb) or its mutein; protease-cleavable 
CC   polypeptide linker; and IFN blocking moiety. The invention further claims
CC   a method for treating a human subject with or at risk of developing 
CC   cancer or viral infection with cancer by administering the fusion 
CC   polypeptide, anti-PD-L1 antibody, anti-CTLA4 antibody, or anti-PD-1 
CC   antibody, interleukin-2 (IL-2) polypeptide, and/or IL-12 polypeptide. The
CC   fusion polypeptide is useful for treating or preventing inflammatory 
CC   disease, immunological disorder, autoimmune disease, infectious disease, 
CC   allergic reaction, parasitic reaction, and graft-versus-host disease. The
CC   fusion polypeptide has reduced or minimal cytokine-receptor activating 
CC   activity, thus enabling the administration of cytokine to treat tumors 
CC   with the activity of the cytokine substantially limited to the tumor 
CC   microenvironment, thus reducing or eliminating unwanted systemic effects 
CC   and toxicity of the cytokine; minimizes degradation of the active 
CC   ingredient and adverse side effects in the subject; and treats or reduces
CC   the disease, condition or symptom by 10-100 percent. The present sequence
CC   is a fusion protein comprising anti-HSA antibody-protease cleavage site-
CC   mIFNg-protease cleavage site-mIFNg-protease cleavage site-anti-HSA 
CC   antibody-linker-anti-EpCAM antibody-His tag, which can be useful for 
CC   treating cancer. Note: SEQ ID NOs: 183-190 are described in sequence 
CC   listing, but no corresponding sequences are shown.
XX
SQ   Sequence 804 AA;

  Query Match             95.0%;  Score 2909.5;  DB 33;  Length 804;
  Best Local Similarity   86.3%;  
  Matches  553;  Conservative    1;  Mismatches   12;  Indels   75;  Gaps    3;



Qy      1 ESKYGPPCPPCPAPP-VAGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWY 59
          ||||||||||||||  : ||||||||||||||||||||||||||||||||||||||||||
Db      1 ESKYGPPCPPCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWY 60

Qy     60 VDGVEVHNAKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISK 119
          ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     61 VDGVEVHNAKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISK 120

Qy    120 AKGQPREPQVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVL 179
          ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    121 AKGQPREPQVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVL 180

Qy    180 DSDGSFFLYSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGKGGGGSGGGGSG 239
          ||||||||||||||||||||||||||||||||||||||||||||||||| ||    |   
Db    181 DSDGSFFLYSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGKSGGPGPAGLYA 240

Qy    240 GGGSELCDDDPPEIPHATFKAMAYKEGTMLNCECKRGFRRIKSGSLYMLCTGNSSHSSWD 299
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    241 QPGSELCDDDPPEIPHATFKAMAYKEGTMLNCECKRGFRRIKSGSLYMLCTGNSSHSSWD 300

Qy    300 NQCQCTSSATRNTTKQVTPQPEEQKERKTTEMQSPMQPVDQASLPGHCREPPPWENEATE 359
          ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    301 NQCQCTSSATRNTTKQVTPQPEEQKERKTTEMQSPMQPVDQASLPGHCREPPPWENEATE 360

Qy    360 RIYHFVVGQMVYYQCVQGYRALHRGPAESVCKMTHGKTRWTQPQLICTG----------- 408
          |||||||||||||||||||||||||||||||||||||||||||||||||           
Db    361 RIYHFVVGQMVYYQCVQGYRALHRGPAESVCKMTHGKTRWTQPQLICTGEMETSQFPGEE 420

Qy    409 ------------------------------------------------GGGGSGGGGSGG 420
                                                          ||||||||||||
Db    421 KPQASPEGRPESETSSLVTTTDFQIQTEMAATMETSIFTTEYQGGGGSGGGGSGGGGSGG 480

Qy    421 GGSGGGGSGGG---------------GSAPTSSSTKKTQLQLEHLLLDLQMILNGINNYK 465
          |||||||||||               ||||||||||||||||||||||||||||||||||
Db    481 GGSGGGGSGGGGSSGGPGPAGLYAQPGSAPTSSSTKKTQLQLEHLLLDLQMILNGINNYK 540

Qy    466 NPKLTRMLTFKFYMPKKATELKHLQCLEEELKPLEEVLNLAQSKNFHLRPRDLISNINVI 525
          ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    541 NPKLTRMLTFKFYMPKKATELKHLQCLEEELKPLEEVLNLAQSKNFHLRPRDLISNINVI 600

Qy    526 VLELKGSETTFMCEYADETATIVEFLNRWITFCQSIISTLT 566
          |||||||||||||||||||||||||||||||||||||||||
Db    601 VLELKGSETTFMCEYADETATIVEFLNRWITFCQSIISTLT 641

As may be noted, the IL-2 domain (SEQ ID NO: 2 in the instant Application) and the IL-2Rα domain (SEQ ID NO:4 in the instant Application) and an Fc IgG4 are present in the construct of Winston et al.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647